Citation Nr: 0319377	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  97-06 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Propriety of initial evaluations for service-connected 
bilateral maxillary sinusitis, rated as noncompensable (zero 
percent) prior to March 15, 2000, and as 30 percent disabling 
from March 15, 2000.  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active military service from May 1987 to June 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Muskogee, Oklahoma, VA RO, which denied a claim of service 
connection for migraine headaches, and granted a claim of 
service connection for bilateral maxillary sinusitis, 
assigning a noncompensable (zero percent) evaluation for this 
disorder.  Thereafter, a June 2000 rating decision increased 
the rating for the veteran's sinus disorder to 30 percent as 
of March 15, 2000.

The veteran had appealed two other issues from the March and 
June 2000 rating decisions.  In August 2002, the Board issued 
a decision which granted service connection for a skin 
disorder, and denied a claim of entitlement to an evaluation 
in excess of 30 percent for service-connected post-traumatic 
stress disorder (PTSD)(while deferring the above issues 
pending development at the Board).  In a January 2003 
statement, the veteran indicated that she had submitted a 
notice of disagreement in November 2002 addressing her PTSD.  
The veteran cannot file a notice of disagreement with a Board 
decision.  She was provided a copy of her appeal rights with 
the Board's decision and told how to appeal that decision to 
the United States Court of Appeals for Veterans Claims if she 
wanted to do so.  There is no indication that an appeal was 
filed.  The matters addressed by the Board in August 2002 
are, at this point in time, final.  


REMAND

In August 2002, pursuant to authority granted by granted by 
38 C.F.R. § 19.9(a)(2), the Board undertook additional 
evidentiary development with respect to these claims.  At 
that time, the Board requested that the appellant undergo VA 
examinations, which she did in June 2003.  Recently, in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1399 (Fed. Cir. 2003) (the DAV decision), the United 
States Court of Appeals for the Federal Circuit invalidated 
portions of the Department's new development regulations.  
There are two reasons that this case must now be remanded.  

First, the Federal Circuit specifically noted that 38 C.F.R. 
§ 19(a)(2) (2002) was inconsistent with 38 U.S.C.A. § 7104(a) 
(West 2002) because it denied claimants a "review on 
appeal" when the Board considers additional evidence without 
having to either remand the case to the RO for initial 
consideration of the newly-developed evidence or obtain a 
waiver of the RO's consideration of the additional evidence 
in favor of immediate review by the Board.  See also Bernard 
v. Brown, 4 Vet. App. 384, (1993).  The appellant was not 
waived RO consideration of the June 2003 examination reports, 
so due process considerations also mandate remanding this 
case.

Second, in a January 2003 statement of the veteran, the 
veteran identified additional VA treatment pertinent to both 
claims on appeal, the records of which have yet to be 
obtained.  She stated that she had been treated at the VA 
medical facilities in Huntsville, Madison, and Birmingham, 
Alabama, since she had moved to Alabama in 2000.  Also, 
during the VA examination, she reported undergoing sinus 
surgery at the Birmingham facility in 2002.  At this time, 
the Board is not developing evidence, so it cannot obtain 
these outstanding VA records. 

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the appellant's complete 
medical records from the VA facilities in 
Huntsville, Madison, and Birmingham, for 
all outpatient treatment for headaches 
and sinus-related symptomatology since 
2000, including relevant x-rays and other 
diagnostic test results.  These records 
should include the 2002 sinus surgery 
records from Birmingham.



Continue to request these VA records, 
either until the records are obtained or 
it is reasonably certain that the records 
do not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

2.  Advise the veteran that since she 
relocated to the jurisdiction of the 
Montgomery, Alabama, VA RO, she may no 
longer be represented by Oklahoma 
Department of Veterans Affairs, and that 
she should attempt to retain 
representation in Alabama.  Thereafter, 
as appropriate, the RO should contact the 
appellant and any new representative, 
requesting the appropriate, signed and 
completed appointment of representation 
VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's 
Representative, with a copy of this form 
sent to the appellant, and the original 
retained in the VA claims file.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002) are fully 
complied with and satisfied.  Undertake 
any additional development deemed 
warranted by the record, or indicated on 
review of all additionally received 
evidence.  

The RO should also ensure that the June 
2003 VA examination reports addresses all 
questions asked in the Board's August 
2002 development memorandum.  If any 
report does not, it must be returned to 
the examiner for corrective action.  

4.  Thereafter, readjudicate the 
veteran's claims on appeal.  Since the 
veteran appealed the initial rating 
assigned for her sinus disorder, 
consistent with the facts found, the 
rating may be higher or lower for 
segments of the time under review on 
appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  If the decision, in 
whole or in part, remains adverse to the 
veteran, issue her and any representative 
a supplemental statement of the case 
(SSOC) which includes consideration of 
all evidence added to the record since 
the statement of the case (SOC) in 
February 2002.  Provide the appellant and 
any representative with an appropriate 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
further appellate consideration.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

